     Case 2:20-cv-01044-MCE-CKD Document 30 Filed 06/10/20 Page 1 of 3

 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   JAY C. RUSSELL
     Deputy Attorney General
 4   JOHN W. KILLEEN, State Bar No. 258395
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-6045
 7    Fax: (916) 324-8835
      E-mail: John.Killeen@doj.ca.gov
 8   Attorneys for Defendants Gavin Newsom
     and Alex Padilla
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   DARRELL ISSA, JAMES B. OERDING,                     No. 2:20-cv-01044-MCE-CKD
     JERRY GRIFFIN, MICHELLE BOLOTIN,
15   and MICHAEL SIENKIEWICZ,

16                                         Plaintiffs, STIPULATION AND ORDER
                                                       REGARDING DEFENDANTS’
17                v.                                   RESPONSE TO THE COMPLAINT

18                                                       Judge:        The Honorable Morrison C.
     GAVIN NEWSOM, in his official capacity                            England, Jr.
19   as Governor of the State of California, and         Trial Date:   None set
     ALEX PADILLA, in his official capacity as           Action Filed: 5/21/2020
20   Secretary of State of California,

21                                       Defendants.

22

23

24

25

26

27

28

                Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01044 MCE CKD)
     Case 2:20-cv-01044-MCE-CKD Document 30 Filed 06/10/20 Page 2 of 3

 1                                               STIPULATION
 2         Plaintiffs Darrell Issa, James B. Oerding, Jerry Griffin, Michelle Bolotin, and Michael

 3   Sienkiewicz and Defendants California Governor Gavin Newsom and California Secretary of

 4   State Alex Padilla (collectively, the Parties) agree to and request that the Court approve the

 5   requested extension of time under Local Rule 144:

 6   1.    On May 21, Plaintiffs filed the Complaint for Declaratory and Injunctive Relief. ECF 1.

 7   2.    Defendants’ deadline to answer or otherwise respond to the complaint is June 16.

 8   3.    On June 2, the Court sua sponte issued an order setting the following briefing schedule for

 9   Plaintiffs’ anticipated motion for preliminary injunction:

10         Plaintiffs’ Motions for Preliminary Injunction shall be filed on or before June 11,
           2020. Defendants’ Oppositions shall be filed on or before June 25, 2020, and
11         Plaintiffs’ Replies shall be filed on or before July 9, 2020.
12   ECF 11.

13   4.    To preserve Court and Party resources, the Parties have agreed to, and request that the

14   Court approve, a stipulation extending the time for Defendants to answer or otherwise respond to

15   the complaint until two weeks after the Court’s decision on Plaintiffs’ motion for preliminary

16   injunction.

17

18   IT IS SO STIPULATED.

19   Dated: June 5, 2020
20                                                            XAVIER BECERRA
                                                              Attorney General of California
21                                                            ANTHONY R. HAKL
                                                              Supervising Deputy Attorney General
22                                                            JAY C. RUSSELL
                                                              Deputy Attorney General
23

24                                                            /s/ John W. Killeen
                                                              JOHN W. KILLEEN
25                                                            Deputy Attorney General
                                                              Attorneys for Defendants Gavin Newsom
26                                                            and Alex Padilla
27

28
                                                         1
                   Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01044 MCE CKD)
     Case 2:20-cv-01044-MCE-CKD Document 30 Filed 06/10/20 Page 3 of 3

 1
     Dated: June 5, 2020
 2
                                                              /s/ T. Russell Nobile (signature used by
 3                                                            permission granted June 5, 2020)
                                                              JUDICIAL WATCH, INC.
 4                                                            Robert Patrick Sticht
                                                              T. Russell Nobile
 5                                                            Robert Popper
                                                              Eric Lee
 6
                                                              Attorneys for Plaintiffs Darrell Issa, James
 7                                                            B. Oerding, Jerry Griffin, Michelle Bolotin,
                                                              and Michael Sienkiewicz
 8

 9

10

11                                                   ORDER
12         Having reviewed the Parties’ stipulation, and good cause appearing, IT IS HEREBY
13   ORDERED that that time for Defendants to answer or otherwise respond to the complaint is
14   extended until two weeks after the Court’s decision on Plaintiffs’ motion for preliminary
15   injunction.
16         IT IS SO ORDERED.
17

18   Dated: June 10, 2020
19
20

21

22

23

24

25

26

27

28
                                                         2
                   Stipulation and Order Regarding Defendants’ Response to the Complaint (2:20-cv-01044 MCE CKD)
